Citation Nr: 1411114	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right shoulder, status post right shoulder arthroscopic surgery.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and spondylosis of the thoracolumbar spine.

4.  Entitlement to an initial compensable rating for a left heel spur with a history of plantar fasciitis.

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to an initial compensable rating for an umbilical hernia.

7.  Entitlement to an initial compensable rating for left shoulder scars.

8.  Entitlement to an initial compensable rating for right shoulder scars.

9.  Entitlement to an initial compensable rating for a right Achilles tendon scar, status post rupture repair.

10.  Entitlement to service connection for right elbow lateral epicondylitis.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The January 2011 rating decision granted service connection for the first nine issues listed above and assigned noncompensable disability ratings.  That decision also denied the service connection issues on appeal. 

In a January 2012 rating decision, the RO increased the rating for the Veteran's lumbar strain and spondylosis of the thoracolumbar spine from 0 percent to 10 percent.

In a June 2013 rating decision, the RO increased the ratings for the Veteran's left and right shoulder disabilities from 0 percent to 10 percent. 

In his February 2012 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Member of the Board at his local RO.  He withdrew this request in writing, through his accredited representative, in February 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's accredited representative that he was satisfied with his current benefits and was withdrawing his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal through his accredited representative via a February 2014 written statement noting that the Veteran "is satisfied with his current benefits and is withdrawing his pending appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


